                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

 ROBERT SETH DENTON,                                )
                                                    )
            Plaintiff,                              )
                                                    )
 v.                                                 )           No. 2:18-CV-00059-JRG-CLC
                                                    )
 LEE CARSWELL,                                      )
                                                    )
            Defendant.                              )

                                   MEMORANDUM OPINION

       Plaintiff Robert Seth Denton has filed a civil rights complaint pursuant to 42 U.S.C. § 1983,

seeking redress for alleged constitutional violations that occurred while he was housed at the

Sullivan County Jail in Blountville, Tennessee [Doc. 1]. This matter is before the Court for

screening pursuant to the Prison Litigation Reform Act (“PLRA”).

I.     SCREENING STANDARDS

       Under the PLRA, district courts must screen prisoner complaints and shall, at any time,

sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for relief, or are

against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Benson v.

O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by the Supreme Court

in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007) “governs dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A]

because the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630

F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts liberally construe
pro se pleadings filed in civil rights cases and hold them to a less stringent standard than formal

pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right of action for the

vindication of constitutional guarantees found elsewhere”). “Absent either element, a section 1983

claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th Cir. 1991).

II.    ALLEGATIONS OF THE COMPLAINT

       Plaintiff alleges that while housed in disciplinary segregation at the Sullivan County Jail,

he has been fed inadequate amounts of food on Styrofoam plates, and that the plates are often left

in the cell overnight [Doc. 1 p. 3-4]. He claims that he lacks proper access to cleaning supplies in

disciplinary segregation, as the rest of the jail gets cleaning supplies twice a day, while inmates in

disciplinary segregation only get supplies once a day, and some days the supplies are missed

completely [Id. at 4]. Plaintiff also asserts that Captain Lee Carswell has threatened him and called

him names, and he claims that his placement in disciplinary segregation has caused him to lose

commissary, visitation, and phone call privileges [Id. at 4-5].

III.   ANALYSIS

       The Court notes that “the Constitution does not mandate comfortable prisons.” Rhodes v.

Chapman 452 U.S. 337, 349 (1981). Only “extreme deprivations” that deny a prisoner “‘the

minimal civilized measure of life’s necessities” will establish a conditions of confinement claim.

Hudson v. McMillan, 503 U.S. 1, 8–9 (1992) (citations and quotations omitted). Prison authorities

may not, however, “ignore a condition of confinement that is sure or very likely to cause serious

illness and needless suffering the next week or month or year.” Helling v. McKinney, 509 U.S. 25,

33 (1993). In examining such claims, the court must determine whether the risk of which the

                                                  2
plaintiff complains is “so grave that it violates contemporary standards of decency to expose

anyone unwillingly to such a risk. In other words, the prisoner must show that the risk of which

he complains is not one that today’s society chooses to tolerate.” Id. at 36 (1993); see also Rhodes,

452 U.S. at 347.

        First, the Court considers Plaintiff’s claim that he is fed inadequately-portioned food on

Styrofoam plates that are not timely retrieved after mealtime. The Court finds that there is nothing

in Plaintiff’s complaint to allow the Court to plausibly infer that the jail’s food and how it is served

poses an unreasonable risk to Plaintiff’s health or safety. See Cunningham v. Jones, 567 F.2d 653,

659–60 (6th Cir. 1977) (providing that where a prisoner’s diet is sufficient to sustain the prisoner’s

good health, no constitutional right has been violated). Accordingly, these allegations fail to state

a claim upon which relief may be granted under § 1983.

        Second, the Court finds that Plaintiff’s allegations regarding his limited access to cleaning

supplies fails to state a claim upon relief may be granted under § 1983, as he has not set forth any

facts that would allow the Court to infer that once daily access to cleaning supplies is a risk that

society refuses to tolerate.

        Third, the Court finds that Plaintiff’s allegation that Defendant Carswell has threatened

him and called him names is insufficient to state a claim upon which relief may be granted under

§ 1983, as verbal abuse and/or harassment alone does not violate the Eighth Amendment. See Ivey

v. Wilson, 82 F.2d 950, 954-55 (6th Cir. 1987).

        Next, the Court finds that Plaintiff’s allegation that his placement in disciplinary

segregation has caused him to lose visitation, commissary, and telephone privileges, fails to state

a claim under § 1983, as prisoners have no protected interest in such privileges. See, e.g.,




                                                   3
Daugherty v. White, No. 5:17-CV-P141-TBR, 2017 WL 5969156, at *3 (W.D. Ky. Nov. 30, 2017)

(collecting cases).

       Finally, the Court notes that under the PLRA, a lawsuit brought by an institutionalized

person requires a “physical” injury to permit recovery. See 42 U.S.C. § 1997e(e) (“No Federal

civil action may be brought by a prisoner confined in a jail, prison, or other correctional facility,

for mental or emotional injury suffered while in custody without a prior showing of physical

injury[.]”). The physical injury need not be significant, but it must be more than de minimis for an

Eighth Amendment claim to proceed. See Adams v. Rockafellow, 66 F. App’x 584, 586 (6th Cir.

2003) (citing Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997)). Plaintiff has not alleged

any physical injury as a result of the constitutional violations alleged in the complaint, and

therefore, recovery is not permitted under the PLRA.

IV.    CONCLUSION

       As stated above, Plaintiff’s complaint fails to state a claim for relief under § 1983, and

Plaintiff fails to allege a personal injury to satisfy the requirement of 42 U.S.C. § 1997e(e).

Therefore, this action will be DISMISSED WITH PREJUDICE.                        Further, the Court

will CERTIFY that any appeal from this action would not be taken in good faith and would be

totally frivolous. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       AN APPROPRIATE ORDER WILL ENTER.

       ENTER:


                                                     s/J. RONNIE GREER
                                                UNITED STATES DISTRICT JUDGE




                                                 4
